Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2017

                                      No. 04-17-00069-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

  WELLS FARGO BANK NATIONAL ASSOCIATION, As Trustee for The Pooling and
 Servicing Agreement dated as of October 1, 2006 Securitized Asset Backed Receivables LLC
           Trust 2006-NC3 Mortgage Pass-Through Certificates 2006 NC3; Et al.,
                                         Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-02839
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
       In this appeal, neither the clerk’s nor the reporter’s records have been filed. On February
8, 2017, Appellant moved this court to extend the page limit for Appellant’s brief to sixty-five
pages. See TEX. R. APP. P. 9.4(i)(1), (4).
        Appellant’s motion is GRANTED IN PART. The portions of Appellant’s brief that are
included in the length calculation, see id. R. 9.4(i)(1), may not exceed the lesser of fifty-five
pages in length or 16,500 words. Except for the length calculation, Appellant’s brief must fully
comply with all other requirements set forth in the Rules of Appellate Procedure. See, e.g., id. R.
9.3, 9.4, 38.1.
        If Appellant’s brief exceeds the extended length granted by this order, Appellant’s brief
will be stricken. If Appellant’s brief does not comply with the other applicable rules, this court
may strike Appellant’s brief. See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to
dismiss an appeal if an appellant fails to timely file a brief).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court